Citation Nr: 0725151	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for a simple fracture 
of the transverse process L4, currently assigned a 
noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946 and from October 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2006 and August 2006.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected simple fracture of the 
transverse process L4 is not productive of abnormal mobility 
requiring a neck brace (jury mast), a demonstrable deformity 
of a vertebral body, or slight limitation of motion of the 
lumbar spine. 

3.  The veteran's service-connected simple fracture of the 
transverse process L4 is not productive of forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.



CONCLUSION OF LAW

The criteria for a compensable evaluation for a simple 
fracture of the transverse process L4 have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235, 5285, 5292, (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2003, prior to the initial decision on the claim in 
July 2003, as well as in March 2006 and September 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2003 and September 2006 
letters stated that the evidence must show that his service-
connected disability has gotten worse in order to establish 
an increased evaluation.  Additionally, the December 2003 
statement of the case (SOC) and the February 2004, March 
2004, April 2006, and April 2007 supplemental statements of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, the SOC and SSOCS provided the veteran with the 
schedular criteria used to evaluate his service-connected 
simple fracture of the transverse process L4. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the March 2003, March 2006, and 
September 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003, March 2006, and September 2006 letters notified 
him that he must provide enough information about his records 
so that they could be requested from the agency or person 
that has them.  The March 2003 and September 2006 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2003 letter 
stated that it was still his responsibility to support his 
claim with appropriate evidence.  Similarly, the March 2006 
and September 2006 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decisions, SOC, and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 letter and the April 2006 SSOC 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in her 
condition.  The letter and SSOC also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in March 2003 and March 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a noncompensable evaluation 
for his simple fracture of the transverse process L4 pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5292.  The Board 
notes that VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  However, as there is no medical evidence of 
intervertebral disc disease related to the veteran's service-
connected spine disability, such an amendment is not relevant 
to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
SSOCs.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5285 provided for 
the evaluation of residuals of a fracture of the vertebra.  
Under that diagnostic code, residuals of a fracture of a 
vertebra warranted a 60 percent disability evaluation if 
there was no spinal cord involvement, but there was abnormal 
mobility requiring a neck brace (jury mast).  A 100 percent 
disability evaluation was warranted for residuals of a 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases of vertebral fracture without 
spinal cord involvement, residuals of vertebral fracture are 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body. 

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion was slight, a 10 percent rating is warranted.  Where 
the schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2006).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5325 indicates that a 
vertebral fracture should be evaluated under the General 
Rating Formula for Disease and Injuries to the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2006).

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2006). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation under the 
old regulations.  The medical evidence of record has not 
shown the veteran to have had abnormal mobility requiring a 
neck brace (jury mast) prior to September 26, 2003.  In this 
regard, VA medical records dated in October 2001 indicated 
that he was healthy and active, and VA medical records dated 
in October 2002 documented him as functioning at a high 
level.  It was also noted that he had been documented as 
having ambulated with no apparent distress in August 2002.  
Additionally, the March 2003 VA examiner stated that the 
veteran had a normal gait and did not wear any back brace.  

In addition, the medical evidence of record has not shown the 
veteran to have had slight limitation of motion, muscle 
spasm, or a demonstrable deformity of a vertebral body.  In 
fact, the March 2003 VA examiner indicated that the general 
alignment of the back was good and that the veteran was not 
in any apparent distress.  The Board does acknowledge that 
the March 2003 VA examination found the veteran to have 
flexion to 50-60 degrees, extension to 5 degrees, and lateral 
flexion to 15 degrees, which would appear to be slight 
limitation of motion.  However, the examiner stated that the 
transverse process of L4 healed many years ago and commented 
that the current symptomatology was due to the normal aging 
process and not his service-connected spine disability.  This 
opinion was subsequently affirmed by the March 2006 VA 
examiner, which will be discussed below.  As such, the 
veteran's service-connected simple fracture of the transverse 
process L4 was not productive of the limitation of the 
motion.  Therefore, the veteran has not been shown to have 
met the criteria for an evaluation in excess of 10 percent 
under Diagnostic Codes 5285and 5292.  Accordingly, the Board 
finds that the veteran is not entitled to an increased 
evaluation under the old regulations governing spine 
disabilities.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's simple fracture of the transverse 
process L4.  The medical evidence does not show him to have 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  The veteran 
told the March 2006 VA examiner that he did not have any 
limitations in walking, and it was noted that he had a 
normal, balanced gait and stride and was not in any acute 
distress.  An inspection of the thoracolumbar spine also 
revealed straightening of the normal AP curves, and there was 
decreased lumbar lordosis and decreased thoracic kyphoses.  
Moreover, the examiner stated that the fracture of the right 
transverse process of the fourth lumbar vertebra was healed 
with no complications or sequela.  The Board does observe 
that the veteran was reported to have minor tenderness of the 
left paravertebral musculature at the L4/5 region and minimal 
palpable paravertebral spasm on the left as well as flexion 
to 65 degrees, extension to zero degrees, side bending to 20 
degrees, and rotation to 30 degrees.  However, the March 2006 
VA examiner opined that it was not at least as likely as not 
that the veteran's current back symptoms and disability are 
due to the fracture of the fourth lumbar vertebra process 
that was diagnosed in service.  Instead, the examiner 
indicated that the subsequent radiology studies and clinical 
notes documented normal age progressive degeneration as would 
be expected.  As such, the medical evidence does not show 
that the veteran's service-connected simple fracture of the 
transverse process L4 itself is productive of limitation of 
motion; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  Thus, the veteran has not been shown to have met 
the criteria for an increased evaluation under the new 
regulations.  Therefore, the Board finds that the veteran is 
not entitled to an increased evaluation for his service-
connected spine disability under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his simple fracture of the transverse process 
L4.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the March 2006 VA examiner noted that the veteran had 
no constitutional symptoms and denied having weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, and bowel or bladder complaints.  A sensory 
examination was also normal.  His deep tendon reflexes were 
2/4 and bilaterally symmetric, and his toes were downgoing on 
Babinski testing.  A Lasegue's sign and straight leg raising 
were also negative.  Moreover, there was no diagnosis of any 
neurological disorder.  Therefore, the Board concludes that 
the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's simple facture of the 
transverse process L4 is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the noncompensable evaluation, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, as discussed above, the 
March 2003 and March 2006 VA examiners opined that the 
veteran's current back symptoms were not due to his service-
connected spine disability.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the March 2006 VA examiner stated that 
there was no additional impairment due to incoordination, 
weakened movement, or excessive fatigability following 
repetitive use.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's simple fracture of the 
transverse process L4.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected simple 
facture of the transverse process L4 has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
spine disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

A compensable evaluation for a simple fracture of the 
transverse process L4 is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


